Citation Nr: 1038540	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-18 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an extension of the period of temporary total 
rating for convalescent purposes pursuant to 38 C.F.R. § 4.30, 
currently provided from February 2, 2004, to April 1, 2004.

2.  Entitlement to a rating in excess of 10 percent for 
tendonitis of the left shoulder, status post rotator cuff repair 
from April 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to June 
2000.  His DD Form 214 also indicates 3 years and 28 days of 
prior active service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which awarded a temporary evaluation of 100 percent 
assigned effective February 2, 2004, based on surgical or other 
treatment necessitating convalescence, and an evaluation of 10 
percent was assigned from April 1, 2004.  Additionally, 
entitlement to special monthly compensation based on housebound 
criteria was granted from February 2, 2004, to April 1, 2004, an 
evaluation of 30 percent for coronary artery atherosclerosis with 
left ventricular hypertrophy was continued, and a noncompensable 
evaluation of scars of the left and right shoulders and upper 
back was continued.  

In November 2006, the Veteran submitted a notice of disagreement 
(NOD) with the September 2006 rating decision.  In an attached 
October 2006 statement the Veteran stated he did not agree with 
the determination that his recurrence of Melanoma should not 
increase his disability award, and further stated that the scars 
were "real but relatively minor by-products of his two cancer 
events."  He explained that it was service connection for cancer 
that was the core of his claim.  He also attached a copy of a 
July 2005 statement where he noted he underwent corrective 
surgery for his shoulder that should be considered in his rating.  
The Veteran's representative, in an April 2007 letter, clarified 
the November 2006 NOD by stating that the Veteran was disagreeing 
with the decision in regards to his melanoma and his left 
shoulder disorder.  In April 2007, the RO issued a statement of 
the case (SOC) addressing the Veteran's claims for entitlement to 
an extension of the temporary 100 percent evaluation assigned 
effective February 25, 2004, to April 1, 2004, and the evaluation 
of tendinitis, left shoulder, status post rotator cuff repair, 
currently evaluated at 10 percent disabling.  

Based on the foregoing, the Board concludes that the Veteran's 
appeal does not encompass the evaluation of the scars.  Indeed, 
he references a claim for melanoma itself, which has not yet been 
adjudicated by the RO.  

In an April 2007 rating decision the RO provided an evaluation of 
100 percent assigned effective March 29, 2006, with the 
evaluation reduced to 10 percent effective October 1, 2006, for 
right shoulder and neck scars, status post malignant melanoma 
removal.  Entitlement to special monthly compensation based on 
housebound criteria being met was granted from March 29, 2006, to 
October 1, 2006.  

Again, while the Veteran has been provided service connection for 
residual scars from the removal of melanoma, it appears from the 
record that he was claiming entitlement to service connection for 
melanoma.  As such, the issue of entitlement to service 
connection for melanoma has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.


FINDINGS OF FACT

1.  By April 2004, the evidence of record demonstrates that the 
Veteran's left shoulder was returning toward a healthy state; his 
flexion was only 10 degrees shy of normal at this time.

2.  Throughout the rating period on appeal, tendonitis of the 
left shoulder, status post rotator cuff repair has been 
manifested by subjective symptoms of constant pain and weakness 
when lifting overhead; objectively, he had flexion to at least 
160 degrees, with no evidence of ankylosis or impairment of the 
humerus, and with degenerative joint disease diagnosed by x-ray.




CONCLUSIONS OF LAW

1.  The criteria for extension of temporary total rating for 
convalescent purposes pursuant to 38 C.F.R. § 4.30 have not been 
met. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.30 
(2010).

2.  The criteria for a rating in excess of 10 percent from April 
1, 2004, for tendonitis of the left shoulder, status post rotator 
cuff repair, have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5024 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his increased rating claims in April 
2006.  Thereafter, he was notified of the provisions of the VCAA 
by the RO in correspondence dated in June 2006.  The letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was reviewed 
and a supplemental statement of the case (SSOC) was issued in 
August 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 
(Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in the June 2006 letter.  
The notice requirements pertinent to the issues on appeal have 
been met and all identified and authorized records relevant to 
these matters have been requested or obtained

With respect to the other issue on appeal, the Veteran has not 
been provided VCAA notice regarding the information and evidence 
necessary to substantiate a claim for a temporary total rating, 
pursuant to 38 C.F.R. § 4.30.  However, review of the record 
reflects that he is clearly aware of the evidence and information 
required to substantiate this claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is necessary 
to substantiate a claim); see also Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007), rev'd on other grounds sub nom.  
Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009) (VA can 
demonstrate that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by actual 
knowledge on the part of the appellant). In this regard, in his 
July 2005 statement he indicated that he had undergone two 
surgeries, and wanted to ensure that the VA was considering the 
more recent surgery when evaluating his claim.  The April 2007 
SOC provided a copy of 38 C.F.R. § 4.30 convalescence ratings.  
The Veteran initially filed a claim for an increased rating for 
his left shoulder tendonitis.  In the August 2010 informal 
hearing presentation, the Veteran's representative argued that 
the Veteran's convalescence period should have been extended.  
Significantly, the Veteran has been represented by a Veterans 
Service Organization during the pendency of this appeal.  He also 
provided statements regarding how his left shoulder tendonitis 
affects him, and treatment records from his recovery period.  

Based on the foregoing, the Board finds that any VCAA notice 
deficiency has not prejudiced the adjudication of the claim 
herein decided.  See, e.g., Dunlap v. Nicholson, 21 Vet. App. 112 
(2007) (holding that notice deficiencies are not prejudicial if 
they did not render the claimant without a meaningful opportunity 
to participate effectively in the processing of his or her 
claim).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Veteran's service 
treatment records and VA treatment records were obtained and 
associated with his claims file.  He was also afforded VA medical 
examinations in July 2006 and July 2008 to assess the current 
nature of his claimed disability.

Furthermore, the Veteran has not identified any additional 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claim.

Laws and Regulations

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is established by 
report at hospital discharge or outpatient release that 
entitlement is warranted, effective the date of hospital 
admission or outpatient treatment and continuing for a period of 
one, two, or three months from the first day of the month 
following such hospital discharge or outpatient release.  Such 
total rating will be followed by appropriate schedular 
evaluations.  Total ratings will be assigned under this section 
if treatment of a service-connected disability resulted in 
surgery necessitating at least one month of convalescence, 
surgery with severe postoperative residuals such as incompletely 
healed surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches (regular weight- 
bearing prohibited), or immobilization by cast, without surgery, 
of one major joint or more.  38 C.F.R. § 4.30.

Convalescence has been defined as "the stage of recovery 
following an attack of disease, a surgical operation, or an 
injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing 
Dorland's Illustrated Medical Dictionary 374 (28th ed. 1994)).  
In Felden, the Court also defined recovery as "the act of 
regaining or returning toward a normal or healthy state."  Id. 
(citing Webster's Medical Desk Dictionary 606 (1986)).  
Furthermore, the Court has noted that the term "convalescence" 
does not necessarily entail in-home recovery.  Felden, supra. at 
430 (rejecting VA Secretary's argument that the term 
"convalescence" requires housebound medical status).

The severity of a service-connected disability is ascertained, 
for VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2010) (Schedule).  To evaluate the severity of a particular 
disability, it is essential to consider its history.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 
and 4.2 (2010).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled. A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2010).

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding pyramiding do not forbid consideration of a 
higher rating based on greater limitation of motion due to pain 
on use, including flare-ups. 38 C.F.R. § 4.14 (2010).  The 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  However, 
the Board notes that the provisions of 38 C.F.R. § 4.40 (2010) 
and 38 C.F.R. § 4.45 (2010) should only be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

The Veteran is currently rated for his left shoulder, status post 
rotator cuff surgery under Diagnostic Code (DC) 5024.

5024
Tenosynovitis.
The diseases under diagnostic codes 5013 through 5024 will be 
rated on limitation of motion of affected parts, as arthritis, 
degenerative, except gout which will be rated under diagnostic 
code 5002.


520
1
Arm, limitation of motion 
of:
Majo
r
Mino
r

To 25° from side
40
30

Midway between side and 
shoulder level
30
20

At shoulder level
20
20

520
2
Humerus, other impairment of:
Majo
r
Mino
r

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all arm 
movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20




500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.). When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10

Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.

Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.

Factual Background 

The Veteran filed a claim for an increased rating for tendinitis 
of the left shoulder, status post rotator cuff repair in April 
2006.  

Separate treatment records note that in February 2004 the Veteran 
underwent a right shoulder rotator cuff repair and a left rotator 
cuff repair.  The notes which indicate that it was the left 
shoulder (which start February 9, 2004) state that the Veteran 
had a massive retracted tear of the left shoulder and that he 
underwent arthroscopic surgery.  However, a March 2004 record, 
noted to be two weeks out from the surgery, referred to his right 
shoulder.  It also noted that he could wall walk from zero to 90 
degrees, and the impression was "stable."  An April 12, 2004, 
record notes a rotator cuff repair, but mistakenly refers first 
to the right shoulder, and then the left shoulder in the same 
treatment record.  Movement was noted to be from zero to 170 
degrees with the ability to do wall walks.  The shoulder was 
stable and he was provided physical therapy.  A May 2004 record 
again notes that it was the right shoulder that recently 
underwent rotator cuff repair.  However, the radiologist report 
and the operation report both refer to the left shoulder, and so 
the Board will assume that this 2004 surgery was for the left 
shoulder.  The operation took place on February 25, 2004, to 
repair a failed massive rotator duff rear of the left shoulder.  

In July 2006, the Veteran was afforded a fee-basis VA 
examination.  He reported symptoms of constant pain at a level 7 
on a scale of 1 to 10 (with 10 being the highest amount of pain), 
stiffness, weakness, lack of endurance, fatigability, and giving 
way.  He noted that he could function without medication at the 
time of pain, and that his condition did not cause 
incapacitation.  He noted he had three surgeries: a 1995 rotator 
cuff repair, a 1999 right shoulder rotator cuff repair, and a 
2003 rotator cuff repair.  He had no prosthetic implants of the 
joint, and he was then undergoing physical therapy.  He was noted 
to be right hand dominant.  His left shoulder range of motion was 
noted to be as follows:

Movement
Normal ROM
ROM in degrees
Degree pain 
occurs
Flexion
180
175
160
Abduction
180
175
160
Ext Rotation
90
80
70
Int. Rotation
90
90
70

On the left, the joint function was noted to be additionally 
limited by pain, fatigue, and lack of endurance after repetitive 
use.  However, the examiner found that the additional limitation 
of the joint function was by zero degrees.  X-ray reports 
confirmed a prior rotator cuff repair.

In July 2008, the Veteran was afforded an additional fee-basis VA 
examination.  He reported symptoms of weakness, stiffness, lack 
of endurance and fatigability.  He stated he did not have 
problems with swelling, heat, redness, giving way, locking, or 
dislocation.  He reported constant pain at a level of 2 on a 
scale from 1 to 10 (with 10 being the highest level of pain).  He 
reported he could function with medication when in pain, and that 
his current treatment for the left shoulder included taking 
Tylenol for pain.  He did report that he avoided exertional 
overhead activity.  On physical examination his left shoulder was 
tender, but there were no signs of edema, effusion, weakness, 
redness, heat, guarding of movement, or subluxation.  Range of 
motion testing revealed the following results for the left 
shoulder:

Movement
Normal ROM
ROM in degrees
Degree pain 
occurs
Flexion
180
180

Abduction
180
180

Ext Rotation
90
80
60
Int. Rotation
90
90


The examiner noted that joint function of the left shoulder was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  X-ray reports, 
taken in conjunction with the examination, revealed status post 
operation of the left shoulder with mild degenerative joint 
disease of the left glenohumeral and acromioclavicular (AC) 
joints.

Analysis

Initially, the Board notes that the Veteran underwent left 
rotator cuff surgery on February 25, 2004.  In the September 2006 
rating decision, the RO mistakenly noted the surgery occurred on 
February 2, 2004, and so the Veteran received some additional 
time under the convalescence rating due to error.  In the April 
2007 SOC the RO noted the effective date was February 25, 2004; 
however, a subsequent rating decision contained a list of 
disabilities subject to compensation which continued to list 
February 2, 2004, as the beginning of the temporary 100 percent 
rating for the left shoulder rotator cuff repair.

Regarding the Veteran's claim for an extension of the temporary 
100 percent convalescence rating he received from February 2, 
2004, to March 31, 2004, the Board finds that the evidence does 
not show that an extension is warranted.  Total disability based 
on surgery (convalescence) is effective the date of hospital 
admission or outpatient treatment and continuing for a period of 
one, two, or three months from the first day of the month 
following such hospital discharge or outpatient release.  

In this case, the Veteran received one month of total 
rating/convalescence starting the first day of the month after 
his surgery (March 1, 2004).  Treatment records show that by 
March 8, 2004, he could wall walk his shoulder from zero to 90 
degrees (shoulder height), and that by April 12, 2004, he could 
wall walk his arm from zero to 170 degrees (10 degrees short of 
full flexion).  As the Veteran had nearly full flexion in early 
April, the evidence shows that he had recovered from his surgery 
by early April (as above, recovery is defined as "the act of 
regaining or returning toward a normal or healthy state).  
Therefore, the evidence does not show that an extension in 
covalence time is warranted, as by March the Veteran had flexion 
at shoulder level and by April he had ten degrees less than full 
flexion.

Regarding the Veteran's claim for a rating in excess of 10 
percent for tendonitis of the left shoulder, status post rotator 
cuff repair from April 1, 2004, the Board finds that an increased 
rating is not warranted.  The evidence of record shows at worst 
that the Veteran has flexion to 160 degrees (taken as from the 
degree pain started during the July 2006 VA examination).  DC 
5200 and 5202 do not apply here as there is no evidence of 
ankylosis, flail shoulder, false flail joint, recurrent 
subluxation, or malunion of the humerus.  DC 5201 provides for a 
20 percent rating for limitation of motion of the non-dominant 
arm at shoulder level, or at roughly 90 degrees.  See 38 C.F.R. 
§ 4.71a, Plate I.  While DC 5201 does not provide a 10 percent 
rating for limitation of movement of the arm better than 90 
degrees, DC 5003 provides a 10 percent rating for degenerative 
arthritis of a major joint (established by x-ray) that results in 
limitation of motion.  DC 5003 only provides a 20 percent rating 
for two or more major or minor joints, with incapacitating 
episodes.  The Veteran indicated that he does not have 
incapacitating episodes.

The Board also finds that there is no basis for the assignment of 
any higher rating during either time period based on 
consideration of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 
and Deluca, 8 Vet. App. at 204-07.  Competent medical evidence 
reflects that the currently assigned 10 percent rating already 
compensates the Veteran for the extent of functional loss 
resulting from any such symptoms.  In this regard, the Board 
notes that the Veteran described his pain as constant, and that 
both the July 2006 and the July 2008 fee-basis VA examination 
findings detailed that the Veteran performed Deluca testing, and 
found no objective clinical findings that function was 
additionally limited by degrees by pain, fatigue, weakness, 
incoordination, or lack of endurance.  The July 2006 examiner 
noted the Veteran was additionally limited by pain, fatigue, and 
lack of endurance after repetitive use.  However, he noted the 
Veteran was additionally limited by zero degrees.  Thus, no true 
additional functional impairment has been objectively 
demonstrated such as to enable a finding that the disability 
picture most nearly approximates the next-higher 20 percent 
evaluation.

Additionally, the Board finds that the Veteran is competent to 
describe pain and observable symptoms related to his left 
shoulder disability.  See 38 C.F.R. § 3.159(a)(2) (2009) 
(defining "competent lay evidence").  The Board also finds that 
his statements and complaints regarding pain are credible because 
they are generally consistent throughout the record.  However, 
although objective medical findings have documented pain, fatigue 
and lack of endurance, the pain has not been shown to limit his 
range of motion to 90 degrees (required for a 20 percent rating), 
including on repetition.  Thus, his statements alone cannot here 
serve as a basis for an increased rating.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2010); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record)

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 9 
Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization. Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected disability at 
issue, but the medical evidence reflects that those 
manifestations are not present in this case. Additionally, the 
diagnostic criteria adequately describes the severity and 
symptomatology of the Veteran's disorder. Accordingly, referral 
for extraschedular evaluation is not in order here.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d. 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).




ORDER

Entitlement to an extension of the period of temporary total 
rating for convalescent purposes pursuant to 38 C.F.R. § 4.30, 
currently provided from February 2, 2004 to April 1, 2004, is 
denied.

Entitlement to a rating in excess of 10 percent for tendonitis of 
the left shoulder, status post rotator cuff repair from April 1, 
2004 is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


